Citation Nr: 1446692	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.
  
The February 2009 rating decision did not explicitly address the appellant's claim for DIC under 38 U.S.C.A. § 1318.  However, the notice of the rating decision mailed to the appellant on February 26, 2009 noted that DIC was denied and the issue was addressed in the analysis portion of the January 2010 statement of the case (SOC).  It is therefore properly on appeal and discussed below. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 35 years after his separation from active duty service, and he was not a former prisoner of war (POW).



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case was not rated as totally disabled.  At the time of his death in July 2008, he was not service-connected for any disabilities and was not in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Furthermore, the Veteran died more than 35 years after his separation from active duty service and he was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has certain duties to notify and assist claimants in the substantiation of their claims.  In this case, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  As such, no further notice or assistance is required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's acute myelogenous leukemia was the result of herbicide exposure during his active duty service in Korea.

A presumption of exposure to herbicides exists for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied.  The appellant contends that the presumption regarding exposure to herbicides applies in the current case as the Veteran served in Korea near the DMZ during the applicable time period.  

Although the Veteran contended during his lifetime that he had exposure to herbicides in the Korean DMA, the evidence currently before the Board does not contain adequate information to determine whether the Veteran served with a unit that the DOD has determined operated in or near DMZ in an area in which herbicides are known to have been applied.  The Veteran's service personnel records should be obtained and added to the claims file and the claim for service connection for the cause of the Veteran's death should be developed in accordance with the procedures outlined in VA's Adjudication Procedure Manual, M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  

Regarding the other element needed to substantiate this claim, whether the leukemia which caused the Veteran's death can be presumed to be due to the contended herbicide exposure, the record establishes that the Veteran was diagnosed with acute myelogenous leukemia consistent with acute promyelocytic leukemia (APML) in July 2008, a few weeks prior to his death.  During the pendency of this appeal, all chronic B-cell leukemias were added to the list of diseases associated with exposure to certain herbicide agents in 38 C.F.R. § 3.309(e).  See Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204 (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309(e) (2011)).  The Veteran's APML is not a chronic B-cell leukemia and is not subject to presumptive service connection; however, the appellant may establish service connection for the cause of the Veteran's death with proof of a direct link between his APML and the claimed herbicide exposure.  

Here, the appellant has indicated that a VA nurse indicated there was a link between the Veteran's leukemia and herbicide exposure and, importantly, there's a March 2010 private medical record in which a medical doctor notes the Veteran's leukemia and that there are "proven links between Agent Orange and Leukemia."  Although the leukemia the Veteran died of is not on the presumptive list, the Board finds that this medical evidence regarding the Veteran's leukemia raises the duty to assist of obtaining a VA opinion regarding the issue if exposure to herbicides is conceded in this case.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice for her claim, including (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Make all necessary efforts to verify whether the Veteran served with a unit that the DOD has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied, to include obtaining his service personnel records.  All efforts to obtain these records must be documented in the paper or virtual claims file and any records received must be associated with the claims file.  

3.  Perform any other development necessary under the provisions of VA's Adjudication Procedure Manual, M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C pertaining to claims involving herbicide exposure in the Korean DMZ.  

4.  If the Veteran's exposure to herbicides is established, provide the claims file to a VA examiner with the necessary expertise to render an opinion in this case.  

Based on review of the claims file, including the March 2010 letter from Dr. Jerry Mosley, the VA examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's leukemia (diagnosed as APML) is etiologically related to his exposure to herbicides.  A full rationale and explanation must be provided for all expressed medical opinions.

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


